 



Exhibit (10)(p)
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment dated           , 2007 (the “Amendment”), to the Employment
Agreement dated           ,      , (the “Employment Agreement”) by and between
Wachovia Corporation (the “Company”) and            (the “Executive”), as
subsequently amended.
 
WHEREAS, certain compensation, benefits and other amounts payable under the
Employment Agreement are subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”);
 
WHEREAS, the Company and the Executive wish to amend the Employment Agreement to
comply with the requirements of the final regulations under Code Section 409A;
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged hereto, the parties agree as follows:
 
1.     Section 2(b)(vi) of the Employment Agreement is amended by deleting the
first sentence of that section, and by deleting the phrase “SERP Agreement” in
the first place where it appears in the second sentence of that section and
substituting the following phrase in its place:
 
the Senior Executive Retirement Agreement, dated October 22, 1999, between the
Company (as successor to the former Wachovia Corporation) and the Executive, as
amended (the “SERP Agreement”)
 
2.     Section 3(a) of the Employment Agreement is amended to add the following
new sentence to the end of that section:
 
Notwithstanding any provision of this Agreement to the contrary, if the
Executive’s Disability leave is at least six months, the Participant shall for
purposes of this Agreement be deemed to have had a termination of employment on
the first day following such six-month period and that date shall be treated as
the Disability Effective Date.
 
3.     Section 4(a)(i) of the Employment Agreement is amended in its entirety to
read as follows:
 
(i)     the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of (A) the Executive’s
Annual Base Salary through the Date of Termination to the extent not theretofore
paid, and (B) the product of (1) an Annual Bonus of an amount equal to the
greater of (x) the highest annual cash incentive bonus paid by the Company to
the Executive for the three calendar years prior to the Date of Termination or
(y) the Executive’s then applicable “target” incentive bonus under the then
applicable cash incentive compensation plan prior to the Date of Termination
(the greater of clauses (x) or (y) is defined as the “Base Bonus”), and (2) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination, and the
denominator of which is 365, to the extent no theretofore paid (the “Pro Rata
Bonus”), (C) any unpaid Annual Bonus for the prior year, and (D) any accrued
paid time off, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (A), (B), (C), and (D) shall be hereinafter
referred to as the “Accrued Obligations”).
 
4.     Section 4(a)(ii) of the Employment Agreement is amended in its entirety
to read as follows:
 
(ii)     for the thirty-six (36) month period beginning immediately after the
Executive’s Date of Termination and ending on the third anniversary of that date
(the “Compensation Continuance Period”), the Company shall make cash payments to
the Executive equal in the aggregate to three times the sum of (A) the
Executive’s highest Annual Base Salary during the twelve months immediately
prior to the Date of Termination, (B) the Base Bonus, and (C) the amount equal
to the highest matching contribution by the Company to the Executive’s account
in the Company’s 401(k) plan for the five years immediately prior to the Date of
Termination (the payments described in clauses (A), (B) and (C) shall be
hereinafter referred to as the “Compensation Continuance Payments” and, together
with the benefits referred to in Sections 4(a)(iii), (iv), (v), (vi) and (vii),





--------------------------------------------------------------------------------



 



shall be hereinafter referred to as the “Compensation Continuance Benefits”).
The Compensation Continuance Payments shall be made in substantially equal
semi-monthly payments, and the Company shall withhold from the Compensation
Continuance Payments all applicable federal, state and local taxes.
 
5.     Section 4(a)(iii) of the Employment Agreement is amended by deleting the
last sentence of that section and by adding the following new sentences in its
place:
 
The amount of any life insurance benefits provided under the Wachovia Executive
Life Insurance Plan (or any successor or replacement plan thereto) shall not
affect the life insurance benefits that may be provided under that plan in any
other taxable year, and the right to life insurance benefits under that plan may
not be liquidated or exchanged for any other benefit. Notwithstanding the
foregoing, if the Company reasonably determines that providing continued
coverage under one or more of its welfare benefit plans contemplated herein
could adversely affect the tax treatment of other participants covered under
such plans, or would otherwise have adverse legal ramifications, the Company
may, in its discretion, provide other coverage at least as valuable as the
continued coverage through insurance.
 
6.     Section 4(a)(iv) of the Employment Agreement is amended to delete the
last sentence of that section and to substitute the following new sentence in
its place:
 
Notwithstanding the termination of the Executive’s employment with the Company,
all stock options granted to the Executive as of the date of this Agreement and
during the Employment Period will be exercisable until the scheduled expiration
date of such stock options or, if earlier, the tenth (10th) anniversary of the
original date on which the stock option was granted. In the event any such stock
options are designated as “incentive stock options” pursuant to section 422 of
the Code (as defined herein), such stock options shall be treated as
non-qualified stock options for purposes of this sentence to the extent that
they are exercised after the period specified in section 422(a)(2) of the Code
(to the extent such provision applies).
 
7.     Section 4(a)(v) of the Employment Agreement is amended to add the
following new sentences at the end of that section:
 
The programs in which the Executive shall continue to participate during the
Compensation Continuance Period shall be the Wachovia Executive Financial
Planning Program, the Wachovia Executive Long-Term Disability Plan, the Wachovia
Executive Physical Program and the Wachovia Estate Preservation Bonus Plan. Any
expense reimbursements payable to the Executive under such plans and programs
shall be paid no later than the end of the Executive’s taxable year that next
follows the taxable year in which the expense was incurred. The amount of
expenses eligible for reimbursement under such programs and the amount of any
benefits provided under such programs shall not affect the expenses eligible for
reimbursement or the benefits that may be provided under such programs in any
other taxable year, and the right to expense reimbursement or benefits under
such programs may not be liquidated or exchanged for any other benefit. Any tax
reimbursements paid in connection with such programs shall be paid no later than
the end of the Executive’s taxable year that next follows the taxable year in
which the Executive pays such tax.
 
8.     Section 4(a)(vii) of the Employment Agreement is further amended to
delete the phrase “outplacement services” and to substitute the phrase
“reasonable outplacement services” in its place.
 
9.     Section 4(a) (viii) of the Employment Agreement is deleted in its
entirety.
 
10.    Section 4(e) of the Employment Agreement is amended in its entirety to
read as follows:
 
(e)    Cause; Other than for Good Reason.  If the Executive’s employment shall
be terminated by the Company for Cause or by the Executive without Good Reason
(other than for Retirement) during the Employment Period, this Agreement shall
terminate without further obligations of the Company to the Executive other than
the obligation to pay to the Executive (x) his Annual Base Salary through the
Date of Termination, and (y) Other Benefits, in each case only to the extent
owing and theretofore unpaid.





--------------------------------------------------------------------------------



 



 
11.    Section 4(f) of the Employment Agreement is amended in its entirety to
read as follows:
 
(f)     Delayed Payment Date.  Notwithstanding any provision to the contrary in
this Agreement, if the Executive is deemed at the time to be a “key employee”
(as defined below), and such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Section 409A(a)(2) of the Code, no
payments or benefits to which the Executive otherwise becomes entitled under
this Agreement and that are subject to Section 409A of the Code shall be made or
provided to the Executive prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Executive’s “separation from
service” (as such term is defined in Treasury Regulations issued under
Section 409A of the Code) or (ii) the date of the Executive’s death. Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period referred to
in the preceding sentence, all payments and benefits deferred pursuant to this
Section 4(f) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. The term “key employee” shall have the same
meaning as assigned to that term under Section 416(i) of the Code, without
regard to Section 416(i)(5) of the Code, and whether the Executive is a key
employee shall be determined in accordance with written guidelines adopted by
the Company for such purposes.
 
12.     Section 6 of the Employment Agreement is amended by deleting the fifth
sentence of that section and by adding the following new sentences in its place:
 
The Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses (“Legal Costs”) which the Executive may reasonably incur
during the Executive’s lifetime as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement). Legal Costs will be paid within 30 days of
when they are incurred and in no event later than the last day of the
Executive’s taxable year next following the taxable year in which the Legal
Costs were incurred. The Company will pay interest on the amount of any Legal
Costs that are paid more than 30 days after the date on which such Legal Costs
were incurred at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code. The amount of Legal Costs reimbursable for any
calendar year will not be affected by the amount reimbursed in any other taxable
year, and the Executive’s right to payment of Legal Costs shall not be subject
to liquidation or exchange for another benefit.
 
13.     Section 7(b)(iii) of the Employment Agreement is amended to add the
following new sentence to the end of that section:
 
In no event shall the level of such consulting services exceed 20% of the
average level of services performed by the Executive over the 36-month period
immediately preceding the date on which the Executive’s employment terminated
(or the full period of services that the Executive performed for the Company if
the Executive provided services for fewer than 36 months).
 
14.     Section 8 of the Employment Agreement is amended by adding the following
new subsection (f) to the end of that section:
 
(f)      Notwithstanding anything in this Agreement to the contrary:
 
(i)      Any Gross-Up Payment made with respect to an Excise Tax (but excluding
for this purpose any interest or penalties with respect to such tax), and
including (but not limited to) any Gross-Up Payment with respect to an Excise
Tax that the Company has paid on behalf of the Executive prior to directing the
Executive to claim a refund and any Underpayment described in Section 8(b),
shall be paid no later than the last day of the Executive’s taxable year next
following the taxable year in which the Excise Tax in respect to which such
Gross-Up Payment or Underpayment relates is remitted to the applicable taxing
authority.





--------------------------------------------------------------------------------



 



 
(ii)      The reimbursement of any expenses incurred by the Executive in
connection with a contest respecting the existence or amount of any Excise Tax
to which the Executive may be entitled pursuant to this Section 8 shall be made
no later than the end of the Executive’s taxable year next following the taxable
year in which the taxes that are subject to the contest are remitted to the
applicable taxing authority or, if no taxes are remitted, the end of the
Executive’s taxable year next following the taxable year in which the contest is
completed or there is a final and nonappealable settlement or other resolution
of the contest.
 
(iii)      Any other expense reimbursement to which the Executive may be
entitled under this Section 8 for an expense incurred during the Executive’s
lifetime that is not described above, including, but not limited to, any
Gross-Up Payment with respect to the interest or penalty component of an Excise
Tax, shall be made no later than the end of the Executive’s taxable year next
following the taxable year in which the expense was incurred. The amount of any
such expenses eligible for reimbursement paid during the Executive’s taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year, and the right to any such expense reimbursement may not be
liquidated or exchanged for any other benefit.
 
15.     Section 11(g) of the Employment Agreement is amended to add the
following new sentence to the end of that section:
 
Notwithstanding the foregoing, no such modification shall be made to any plan,
policy, practice, program, contract or agreement (the “Other Arrangements”) to
the extent such modification would violate any requirement of Section 409A of
the Code applicable to the Other Arrangements or to this Agreement.
 
16.     Section 11(k) of the Employment Agreement is amended to delete the first
sentence of that section and to substitute the following new sentence in its
place:
 
Section 2(b)(vi) of this Agreement constitutes an amendment to the SERP
Agreement.
 
17.     Section 11 of the Employment Agreement is further amended to add the
following new subsections:
 
(k)     No Acceleration of Payments.  The Executive shall not be permitted, and
the Company shall not have any discretion, to accelerate the timing or schedule
of any payment or benefit under this Agreement that is subject to Section 409A
of the Code, except as specifically provided herein or as may be permitted
pursuant Section 409A of the Code and the Treasury Regulations thereunder
 
(l)     Compliance with Section 409A of the Code.  The parties intend that any
payment under this Agreement shall, to the extent subject to Section 409A of the
Code, be paid in compliance with Section 409A of the Code and the Treasury
Regulations thereunder, and the parties shall interpret the Agreement in
accordance with Section 409A of the Code and the Treasury Regulations
thereunder. The parties agree to further modify this Agreement to the extent
necessary to comply with Section 409A of the Code.
 
18.     This Amendment is effective as of December 31, 2007.
 
19.     This Amendment constitutes an amendment to the Employment Agreement
pursuant to Section 11(a) of the Employment Agreement. All provisions of the
Employment Agreement not affected by this Amendment shall remain in full force
and effect and shall continue to be binding obligations of both parties hereto.
Capitalized terms used in this Amendment but not defined herein shall have the
meanings assigned thereto in the Employment Agreement.





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and the Executive has signed this amendment as of the
date set forth below.
 
 
WACHOVIA CORPORATION
 
By: ­ ­
Name
Title:
 
AGREED AND ACCEPTED:
 


[ ­ ­] Date             

